DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
Allowable Subject Matter
Claims 1-13 and 20-26 allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, the prior art of record fails to teach, disclose or render obvious “a sensing system for determining a zero position of a medication delivery device, the medication delivery device including a housing, a screw element, and an electronics module, the screw element screwable within the housing from a dosing position to a zero position during dose delivery, the sensing system comprising: a biasing member comprising a torsion spring arranged to resist motion of the at least one actuator member from the first angular position to the second angular position; a stop surface structured and arranged within the housing to be in an abutment relationship with the push surface as the screw element screws to the zero position from the dosing position, wherein in response to the abutment relationship the at least one actuator member is forced to move from the first angular position to the second angular position against resistance provided by the biasing member; and a sensor within the electronics module adapted to recognize the at least one actuator member at the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pg. 7 of the response, filed 9/22/2021, with respect to the amendments filed 9/22/2021 have been fully considered and are persuasive.  The rejection of claims 1-13 and 20-26 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783